UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53
                   .


           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 23, 2005
                               Decided July 20, 2005

                                        Before

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1282

UNITED STATES OF AMERICA,                       Appeal from the United States District
    Plaintiff-Appellee,                         Court for the Western District of
                                                Wisconsin
      v.
                                                No. 04-CR-0132-S-01
ALBERT MASON,
    Defendant-Appellant.                        John C. Shabaz,
                                                Judge.


                                      ORDER

       Albert Mason pleaded guilty to knowingly and intentionally possessing
cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1). The district
court imposed the mandatory minimum sentence of 120 months’ imprisonment.
Mason appealed that sentence, but his appointed counsel now seeks to withdraw
under Anders v. California, 386 U.S. 738 (1967), asserting that he is unable to find
a nonfrivolous issue for appeal. Counsel’s brief is facially adequate, and Mason did
not file a response under Circuit Rule 51(b). Thus, our review is limited to those
potential issues identified by counsel. See United States v. Maeder, 326 F.3d 892,
893 (7th Cir. 2003); United States v. Tabb, 125 F.3d 583, 584 (7th Cir. 1997).
No. 05-1282                                                                    Page 2


       Counsel first asks whether Mason could contend that his plea was
involuntary on grounds that the district court failed to advise Mason during his
plea colloquy that it had the right to order restitution or that it was required to
impose a special assessment, see Fed. R. Crim. Pro. 11, failures we would review for
plain error because Mason did not challenge his plea in the district court. See
United States v. Blalock, 321 F.3d 686, 688 (7th Cir. 2003). It is true that the court
did not inform Mason that it had a right to order restitution, but, as counsel points
out, the court did not impose any restitution and, accordingly, any omission would
be harmless error. See Fed. R. Crim. P. 11(h); United States v. Schuh, 289 F.3d
968, 975 (7th Cir. 2002). As for the potential argument regarding the court’s failure
to advise Mason of its obligation to impose a special assessment, we agree with
counsel that such an argument would be futile because the court did tell Mason
that “there’s also a $100 assessment. Are you also aware of that, sir?” – to which
Mason acknowledged his assent. In any event, there is no indication that Mason
would want to set aside his guilty plea, and lawyers who seek to withdraw under
Anders must not explore potential challenges to a guilty plea unless the defendant
has said that he wishes to unwind the plea. See United States v. Knox, 287 F.3d
667, 670-71 (7th Cir. 2002).

       Counsel next considers whether Mason could argue that the district court
erred by imposing a statutory enhancement for prior convictions without asking
him if he affirmed or denied the convictions, as required by 21 U.S.C. § 851(b), and
whether that error would be harmless. In this case, counsel points out that
although the district court did not inquire about the convictions, the government’s
intent to seek the enhancement was reflected in the Pre-Sentence Report and raised
at sentencing and the plea colloquy with no objection from Mason. Because Mason
had knowledge of the enhancement as well as the opportunity to object to the
government’s use of his prior convictions, any error resulting from the district
court’s failure to comply with the provisions of § 851(b) was harmless error. See
United States v. Williams, 298 F.3d 688, 692-93 (7th Cir. 2002).

      We thus GRANT counsel’s motion to withdraw and DISMISS the appeal.